 
Exhibit 10.1
M&TBank
 
One Fountain Plaza, Buffalo, NY 14203-1495
716 842 4200  FAX 716 848 7318
Western New York Commercial Banking Department
 
 
April 8, 2013
 
Mr. Daniel G. Keane
c/o Daroth Capital Advisors LLC
130 East 59th Street, 12th Floor
New York, New York  10022
 
Dear Dan:
 
I am pleased to inform you that M&T Bank (the "Bank") has approved the following
credit facilities described below for use by Borrower as defined herein and the
Bank hereby commits to provide the entire principal amount of the Revolving
Credit Facility and the Term Loan (collectively, the "Credit Facility"), all
subject to the following terms and conditions:
 
FACILITY l:
 
TYPE:
Revolving Credit Facility.
   
PURPOSE:
Initially, to repay any existing indebtedness and transaction expenses related
to the go-private reorganization (the "Reorganization") of MOD-PAC Corp., a New
York corporation (the "Target"), then to be utilized for working capital,
letters of credit, capital expenditures and general corporate purposes. It is
assumed that up to $2 million of transaction expenses related to the
Reorganization will be financed at closing with this Revolving Credit
Facility.  The Target, together with Mandan Acquisition Corp., a New York
corporation ("Mandan") are referred to, collectively, as the "Borrower."
   
AMOUNT:
$6,000,000.
   
RATE GRID:
Interest on the Revolving Credit Facility will be payable monthly for Base Rate
Loans or at the end of each interest period (but in any event every three
months) for LIBOR Loans based upon a grid as follows:

 
Revolver and Term Loan
   
Total Leverage(*)
Base Rate+(**)
or   LIBOR+(***)
Unused
Fee
3.00x
1.25%
2.25%
0.25%
2.50x and <3.00x
1.00%
2.00%
0.25%
2.00x and <2.50x
0.75%
1.75%
0.125%
<2.00x
0.50%
1.50%
0.125%

 

 
(*)       Total Leverage to be defined as Total Funded Debt divided by EBITDA
(to be defined in accordance with Exhibit A).
     
(**)      The Base Rate shall, on any day of determination, be the higher of
(i) M&T's Prime rate, (ii) the Federal Funds Effective Rate plus 1/2% or
              (iii) the 30-day LIBOR plus 1.00%, as any of such rates may change
from time to time.

 
 
 

--------------------------------------------------------------------------------

M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 2
 

 
(***)    Borrower may elect interest periods of one (1), two (2), three (3) and
six (6) month LIBOR.
   
TERM:
Five (5) years.
   
REPAYMENT:
Interest only based on election of Base Rate or LIBOR borrowing.
   
COLLATERAL:
Subject to permitted liens and other exceptions to be agreed upon, a first
priority security interest in all non-realty assets of the Borrower and any
guarantors other than Excluded Assets (as defined in Exhibit A), including
without limitation, cash, deposit accounts, capital stock, accounts receivable,
inventory, chattel paper, documents, instruments, machinery and equipment,
furniture, fixtures, vehicles, and general intangibles, including patents,
trademarks and other intellectual property.  Rosalia, LLC, a New York limited
liability company (the "Parent") shall also grant the Bank a security interest
and pledge of 100% of the capital stock of Borrower.  All Bank debt to be
cross-collateralized.
   
GUARANTORS:
All direct and indirect domestic subsidiaries of MOD-PAC Corp. or the entity
surviving the Reorganization whether currently existing or hereafter acquired or
organized.  In addition, the Parent (but only the Parent, and not any entity
that holds the equity of Parent) shall also guaranty the indebtedness. It is
anticipated that Borrower will organize an Interest Charge-DISC subsidiary or an
affiliate and a separate subsidiary or affiliate to serve as a captive insurance
provider for the Borrower.  Both the Interest Charge-DISC and captive insurance
entities will serve as guarantors of the Credit Facilities.
   
COMMITMENT FEE:
3/8% ($22,500).
   
PREPAYMENT PREMIUM:
Any portion of the Revolving Credit Facility bearing interest at a rate based
upon the LIBOR rate which is prepaid is subject to breakage costs, if
applicable.  Except for such Breakage (defined below), the Borrower may prepay
the Revolving Credit Facility without premium or penalty.  In addition, the
Borrower may decrease the size of the Revolving Credit Facility in whole at any
time and in part from time to time without penalty.
 
"Breakage" means the higher of $250.00 or the actual amount of the liabilities,
expenses, costs or funding losses that are a direct or indirect result of such
prepayment, whether such liability, expense, cost or loss is by reason of (a)
any reduction in yield, by reason of the liquidation or reemployment of any
deposit or other funds acquired by the Bank, (b) the fixing of the interest rate
payable on any LIBOR-based loan or (c) otherwise, but in each case excluding
loss of the applicable margin.

 
 
 

--------------------------------------------------------------------------------

 
M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 3
 
FACILITY 2:
     
TYPE:
Term Loan.
   
PURPOSE:
This facility will be utilized to partially finance the Reorganization.
   
AMOUNT:
$16,000,000.
   
RATE GRID:
Interest shall accrue on the outstanding portion of the Term Loan consistent
with the interest rates set forth in the interest rate grid on page one.
   
TERM:
Five (5) years.
   
REPAYMENT:
Payable in quarterly installments of principal as follows:

 
Quarters Following Closing
Amount
one through four
$400,000
five through eight
$500,000
nine through twelve
$500,000
thirteen through sixteen
$600,000
seventeen through nineteen
$600,000
At maturity, the remaining unpaid balance
$6,200,000

 
COLLATERAL:
Same Collateral as Facility #1
   
GUARANTORS:
Same Guarantors as Facility #1
   
COMMITMENT FEE:
3/8% ($60,000).
   
PREPAYMENT
 
PREMIUM:
Any portion of the Term Loan bearing interest at a rate based upon the LIBOR
rate which is prepaid is subject to Breakage (as defined above), if
applicable.  Any prepayment of the Term Loan shall be applied to reduce future
scheduled installments of principal of the Term Loan in such manner as directed
by the Borrower at the time of such prepayment.

 
Conditions Applicable to All Credit Facilities
 
GENERAL TERMS:
Representations, warranties, affirmative and negative covenants and events of
default will be set forth on Exhibit A hereto and the following (in each case
subject to customary exceptions, thresholds and baskets to be agreed upon):
     
1.         In addition to the scheduled payments of principal to be made by the
Borrower, the Borrower shall apply 25% of the amount of any Excess Cash Flow to
repay the outstanding and unpaid principal balance of the Term Loan ("Facility
2").  Excess Cash Flow (to be defined but in any event to take into account the
provisions described below) for any period, to be defined as the excess of
EBITDA less (a) income tax expense paid in cash and tax distributions paid in
cash, (b) interest expense paid in cash, (c) scheduled or mandatory principal
payments of debt (excluding repayments under the Revolving Credit Facility), (d)
any voluntary prepayment of the Term Loan, (e) capital expenditures made or
committed to be made (not financed with long term indebtedness, but excluding
revolving indebtedness), (f) acquisitions financed with cash, certain other
investments and certain restricted payments, and (g) certain other reductions to
address add-backs to net income in calculating EBITDA.  Excess Cash Flow
payments will be required annually.  The Excess Cash Flow requirement will be
eliminated upon the Borrower reaching Total Leverage (as defined below) of less
than 2.0x; and

 
 
 

--------------------------------------------------------------------------------

M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 4
 

 
2.         All non-Bank debt owed by Borrower or any of its subsidiaries to any
affiliate to be subordinated on terms reasonably satisfactory to the Bank; and
     
3.         Negative pledge will be provided by the Borrower whereby the Borrower
will agree not to grant or permit any lien or encumbrance on the real property
and improvements located at 1801 Elmwood Avenue, Buffalo, New York (subject to
standard exceptions), and subject to the understanding that such real property
and improvements may be transferred to another wholly-owned subsidiary of the
Borrower, which will be a Guarantor and will execute a negative pledge agreement
in form reasonably satisfactory to the Bank at the time such transfer); and
     
4.         Primary deposit accounts of Borrower and its subsidiaries to be
maintained with the Bank.  Other accounts of Borrower and its Subsidiaries shall
be subject to customary springing dominion control agreements, provided that
Excluded Accounts shall not be subject to any such restriction.
   
REPORTING:
To be limited to the following:
     
1.         Within thirty (30) days of each month, internally prepared financial
statements of Borrower; and
     
2.         Within forty-five (45) days of each quarter, a quarterly compliance
certificate certified by Borrower's chief financial officer; and
     
3.         Within one hundred and twenty (120) days of year end, annual audited
financial statements of Borrower; and
     
4.         Not more than forty-five (45) days after the end of each fiscal year,
a budget for the Borrower in form reasonably satisfactory to the Bank; and
     
5.         Upon request, such other financial and other information as the Bank
may reasonably request from time to time.

 
 
 

--------------------------------------------------------------------------------

M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 5
 
FINANCIAL COVENANTS:
To be limited to the following:
 
1.         Maximum Total Leverage ratio of 3.75x, with stepdowns to be
determined.  Maximum Total Leverage to be defined as Total Funded Debt divided
by EBITDA.  To be measured quarterly with EBITDA calculated on a trailing 12
month basis. Total Funded Debt to be defined as (a) the aggregate principal
amount of indebtedness of Borrower and its subsidiaries on the consolidated
balance sheet of Borrower, determined on a consolidated basis in accordance with
GAAP, consisting of (i) indebtedness for borrowed money, and (ii) debt
obligations evidenced by promissory notes or similar instruments, minus (b)
unrestricted cash on hand.  Total Funded Debt shall not include (A) any
capitalized lease obligations existing at the time of this commitment or (B) the
amount of any subordinated debt of the parent of the Parent, contributed as
equity to the Parent and from the Parent, as equity, to Borrower.
     
2.         Minimum Fixed Charge Coverage ratio of 1.15x with step-up to 1.25x to
be determined.  Fixed Charge Coverage ratio to be defined as EBITDA minus
maintenance capital expenditures minus cash taxes paid minus distributions paid,
divided by cash interest expense plus regularly scheduled principal payments
(excluding mandatory prepayments).  To be measured quarterly and calculated on a
trailing 12 month basis.

 
CONDITIONS TO LENDING:
The commitment of the Bank under this Commitment Letter with respect to the
Credit Facilities and to make the Loans on the Closing Date contemplated by this
Commitment Letter are solely subject to the satisfaction of each of the
conditions precedent set forth below:
     
1.        Maximum Total Leverage to be less than 3.0 to 1.0 at closing for the
latest four-quarter period ending more than 45 days prior to the Closing Date;
and

 

 
2.        The Bank shall have reviewed, and be reasonably satisfied with,
(i) the Agreement and Plan of Merger, dated as of April ___, 2013 (the "Merger
Agreement"), among the Parent, Mandan, and Mod-Pac Corp., including the
accompanying Merger Certificate, exhibits and schedules thereto (it being agreed
that the draft dated April 8, 2013 of the Merger Agreement, and the schedules
and exhibits thereto shall be the Merger Agreement referred to in this Section),
and (ii) the Paying Agent Agreement referred to in the Merger Agreement; and

 
 
 

--------------------------------------------------------------------------------

M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 6

     
3.         Receipt of fully executed Merger Agreement and consummation of
transactions contemplated thereby concurrently with the funding of the Credit
Facilities without any amendment or modification to the Merger Agreement in a
manner that would be materially adverse to the interests of the Bank; and
 
4.         The Bank shall have a perfected, first priority lien on and security
interest in all assets as required in opposite the heading "Collateral," subject
to the Certain Funds Provision; and
 
5.         Execution and delivery of Loan Documents on terms and conditions
consistent with this Commitment Letter; and
 
6.         The accuracy in all material respects of the Merger Agreement
Representations and the Specified Representations, subject to the Certain Funds
Provisions; and
 
7.         A favorable opinion of legal counsel to the Borrower and any
guarantors as to such matters relating to the status of the Borrower and
guarantors, the enforceability of the loan documentation and the Reorganization
as customarily required and reasonably acceptable to the Bank; and
     
8.         Except as (x) disclosed in the SEC Reports (as defined in the Merger
Agreement) filed with or furnished to the SEC on or after January 1, 2010
through the date that is two (2) Business Days prior to the date of the
execution of the Merger Agreement (excluding disclosure contained in the "risk
factors" section or constituting "forward-looking statements," in each case, to
the extent such disclosure is cautionary, predictive or speculative in nature)
or (y) disclosed to Parent and Mandan in a letter (the "Company Disclosure
Letter") delivered to them by the Target prior to the execution of the Merger
Agreement, since December 31, 2012 through the date of the Merger Agreement,
there shall not have been any event, change or occurrence that, individually or
in the aggregate has had, or would reasonably be expected to have, a Material
Adverse Effect (as defined in the Merger Agreement).

 
 
 

--------------------------------------------------------------------------------

M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 7
 
Notwithstanding anything to the contrary in this Commitment Letter, the Loan
Documents or any other letter agreement or any other written agreement
concerning the financing of the Reorganization contemplated hereby to the
contrary, (a) the only representations, the accuracy of which shall be a
condition to the initial funding under the Credit Facility on the Closing Date
shall be (i) such of the representations made by the Target and its subsidiaries
in the Merger Agreement as are material to the interests of the Bank, but only
to the extent that Buyer has the right to terminate (or not perform) its
obligations under the Merger Agreement as a result of a breach of such
representations in the Merger Agreement (the "Merger Agreement Representations")
and (ii) the Specified Representations (as defined below) and (b) the terms of
the Loan Documents shall be in a form such that they do not impair the making
available of initial funding under the Credit Facility on the Closing Date if
the conditions set forth in "Conditions to Lending" in this Commitment Letter
are satisfied, it being understood that, (x) other than with respect to any UCC
Filing Collateral, Stock Certificates and IP Filing Collateral (each as defined
below), to the extent any security interest in the Collateral is not perfected
on the Closing Date after the Borrower's use of commercially reasonable efforts
to do so, the perfection of such security interests shall not constitute a
condition precedent to the availability of the Credit Facility on the Closing
Date but may instead be required to be perfected after the Closing Date pursuant
to arrangements and timing to be mutually agreed by the parties hereto acting
reasonably, (y) with respect to perfection of security interests in UCC Filing
Collateral and IP Filing Collateral, the Borrower shall be obligated to deliver,
or cause to be delivered, on or prior to the Closing Date, necessary UCC
financing statements and intellectual property security agreements to the Bank
and to irrevocably authorize, and to cause the applicable guarantors to
irrevocably authorize, the Bank to file necessary UCC financing statements and
IP security agreements, but to the extent that any security interest in UCC
Filing Collateral and IP Filing Collateral may also be perfected by another more
preferable (as determined by the Bank) method, and perfection through such
additional method is not completed on or prior to the Closing Date after the
Borrower's use of commercially reasonable efforts to do so, the perfection of
such security interests through such additional method shall not constitute a
condition precedent to the availability of the Credit Facilities on the Closing
Date but may instead be required to be perfected through such additional method
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the parties hereto acting reasonably, and (z) with respect to perfection of
security interests in Stock Certificates, the Borrower  shall be obligated to
deliver to the Bank on or prior to the Closing Date Stock Certificates together
with undated signed stock powers in blank.  For purposes hereof, (1) "Specified
Representations" means the representations and warranties to be included in the
Loan Documents relating as to due organization, corporate power and authority,
the due authorization, execution, delivery and enforceability of the Loan
Documents, the Loan Documents not conflicting with charter documents or law,
solvency, Federal Reserve margin regulations, Investment Company Act, Patriot
Act, status of the Credit Facilities as senior debt and "designated senior debt"
and validity, priority and perfection of security interests (subject to the
limits set forth in the preceding sentence), (2) "UCC Filing Collateral" means
Collateral, excluding Stock Certificates, consisting solely of assets for which
a security interest can be perfected by filing a Uniform Commercial Code
financing statement, (3) "IP Collateral" means Collateral consisting solely of
intellectual property assets for which a security interest can be perfected by
filing a Uniform Commercial Code financing statement or with the U.S. Patent and
Trademark Office or Copyright Office, and (4) "Stock Certificates" means
Collateral consisting of stock certificates representing capital stock of the
Borrower and its subsidiaries required as Collateral pursuant to the Term Sheet
for which a security interest can be perfected by delivering such stock
certificates. The provisions of this paragraph shall be referred to herein as
the "Certain Funds Provisions."
 
The availability of the Credit Facilities is contingent upon the execution and
delivery to the Bank of loan documentation (collectively, the "Loan Documents")
evidencing and securing the credit facilities which shall contain terms and
conditions reflecting the term and conditions of this Commitment Letter
(including, without limitation, Exhibit A) and such other terms and conditions
(not inconsistent with the Commitment Letter (including, without limitation,
Exhibit A) as are mutually agreed, with standards, qualifications, thresholds
and exceptions for materiality or otherwise and "baskets" to be agreed and grace
and cure periods which will be established taking into account: (i) the
operational and strategic requirements of the Borrower and its subsidiaries in
light of their consolidated capital structure, size, industry and practices, in
each case, after giving effect to the Reorganization and (ii) the model with
respect to the Target and its subsidiaries provided to the Bank in connection
with the Reorganization; and (iii) be negotiated in good faith by the Borrower
and the Bank, subject in all events to the Certain Funds Provision, provided
that the Bank shall have negotiated in good faith to complete the definitive
Loan Documents with respect to the Credit Facility.
 
 
 

--------------------------------------------------------------------------------

M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 8
 
The Borrower hereby agrees that the Borrower shall be responsible for all
reasonable and documented out-of-pocket costs and expenses (collectively, the
"Bank Expenses") previously or subsequently incurred in connection with the
negotiation, preparation, execution and delivery of the loan documents and the
closing of the loans described herein including, without limitation, the
reasonable and documented fees and expenses of our legal counsel (which shall be
limited to one law firm), recording fees and appraisal and field examination
fees, provided that if no loan is extended pursuant to the Credit Facility
during the term of this Commitment Letter, then the Bank shall apply the
Commitment Fees to the payment of the Bank Expenses.  This obligation shall
survive any expiration or termination of this commitment and shall continue in
full force and effect notwithstanding  any failure of the credit facilities to
be closed.
 
Each party hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Loan Documents by the
parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the funding of the Credit Facility is subject to
the conditions precedent specified herein.
 
This letter constitutes the entire agreement and understanding between the
Borrowers and the Bank and with respect to the commitments described herein and
supersedes all prior negotiations,  understandings, and
agreements  between  the  parties  with  respect  to  this  letter and the
transactions  described  herein, including, without limitation, those expressed
in any prior proposal or commitment letter delivered by the Bank to the
Borrower.   No modification, rescission, waiver, release, or amendment  of any
provision of this commitment  shall be made, except  by a
written  agreement  signed  by you  and a duly authorized officer of the Bank.
 
This commitment letter, which is not assignable by Borrower, shall automatically
expire, and shall be null and void, if (i) we have not received a copy of this
letter executed by the Borrower on or before April 12, 2013; (ii) prior to any
such receipt, we, orally or in writing, give notice of withdrawal hereof; or
(iii) the loans have not closed on or before September 30, 2013 (the "Closing
Date").  We may extend the Closing Date, in our sole discretion, provided such
extension is in writing.
 
Kindly acknowledge your acceptance of this letter by signing and returning the
original of this letter in the enclosed self-addressed envelope together with
the payment of the Commitment Fees referenced above which shall be
non-refundable, provided that if no loan is extended pursuant to the Credit
Facility during the term of this Commitment Letter, then the Bank shall apply
the Commitment Fees to the payment of the Bank Expenses.  The enclosed copy is
for your records.
 
 
 

--------------------------------------------------------------------------------

M&TBank
 
Mr. Daniel G. Keane
April 8, 2013
Page 9
 


We thank you for the opportunity to serve you and look forward to a productive
working relationship.  If you have any questions, please contact me at 848-7304.
 
Very truly yours,
 


 
Michael J. Prendergast
Vice President
 
Accepted By:
   
MANDAN ACQUISITION CORP.
           
By:
/s/ Daniel G. Keane    
Daniel G. Keane
                                 
Date:
April 11, 2013            



 
 

--------------------------------------------------------------------------------

M&TBank
 
Exhibit A
 
Representations and
Limited to the following (subject to customary exceptions, thresholds and

Warranties
baskets to be agreed upon and, on the Closing Date, the Certain Funds
Provisions):



 
A.
Good Standing and Authority;

 
 
B.
Due Authorization, Execution and Delivery;

 
 
C.
Enforceability of Loan Documents;

 
 
D.
Title to Assets;

 
 
E.
Pending Litigation;

 
 
F.
No Violation;

 
 
G.
Financial Statements and Tax Returns;

 
 
H.
Subsidiaries and Affiliates;

 
 
I.
ERISA Matters

 
 
J.
Licenses, Permits and Approvals;

 
 
K.
Environmental Matters;

 
 
L.
Solvency;

 
 
M.
No Default or Event of Default;

 
 
N.
No Material Adverse Effect (as defined in the Merger Agreement);

 
 
O.
Federal Reserve; Margin Regulations;

 
 
P.
Investment Company Act;

 
 
Q.
Anti-Terrorism Laws.

 
Affirmative Covenants:
Limited to the following (subject to customary exceptions, thresholds and
baskets to be agreed upon):
 
A.
Maintain adequate insurance: Borrower will, at all times, maintain property,
casualty and liability insurance policies in coverage and amounts reasonably
acceptable to the Bank, cancelable only upon ten (10) days prior written notice
(in the case of nonpayment of premium) and otherwise thirty (30) days prior
written notice to the Bank and naming the Bank as loss payee or additional
insured.
 
 
B.
Compliance and payment of Taxes and obligations;

 
 
Exh. A-1

--------------------------------------------------------------------------------

M&TBank
 

 
C.
Maintenance of Corporate Standing;
 
 
D.
Maintenance of properties and equipment;
 
 
E.
Books and Records;
 
 
F.
Compliance with Law;
 
 
G.
ERISA Compliance;
 
 
H.
Environmental Compliance;
 
 
I.
Examinations and Inspections;
 
 
J.
Future Subsidiaries to join in guaranty;
 
 
K.
Further Assurances;
 
 
L.
Use of Proceeds; and
 
 
M.
Compliance with Anti-Terrorism Laws.
 
Negative Covenants:
Limited to the following (subject to customary exceptions, thresholds and
baskets to be agreed upon):
 
 
A.
Limitation on Additional Indebtedness, Guarantees, Liens and Leases;
 
 
B.
Limitations on Sale of Assets and Sale-Leaseback Arrangements, provided that the
Loan Documents will permit, among other things, (a) the transfer of assets from
the Borrower or a wholly-owned subsidiary of the Borrower to the Borrower or
another wholly-owned subsidiary of the Borrower (including, without limitation,
the real property and improvements located at 1801 Elmwood Avenue, Buffalo, New
York), (b) the sale of the cogeneration facility of the Borrower (subject to a
mandatory prepayment of the Term Loan equal to the net cash proceeds received
from such sale), and (c) the sale of the portion of the real estate and
improvements known as the "Front Building" owned by the Borrower (which is
subject to a capital lease) (subject to a mandatory prepayment of the Term Loan
equal to the net cash proceeds received from such sale);
 
 
C.
Restriction on Loans, Advances, Investments and Redemptions;
 
 
D.
Limitation on Affiliate Transactions (it being understood and agreed that
Borrower may establish and pay commissions to an IC-DISC, and an insurance
captive each of which might not be a subsidiary of the Parent);
 
 
E.
Limitation on Mergers and Acquisitions, provided that the Loan Documents will
permit the merger contemplated by the Merger Agreement;
 

 
 
Exh. A-2

--------------------------------------------------------------------------------

M&TBank
 

 
F.
Prohibition on change of organizational jurisdiction;
 
 
G.
Restriction on providing negative pledge to other third parties;
 
 
H.
Prohibition on prepayments and amendments to subordinated indebtedness; and
 
 
I.
 
 
J.
 
Restriction on distributions, provided that the Loan Documents shall permit (a)
the issuance of tax dividends and tax distributions and (b) so long as no Event
of Default exists or would be created thereby, the issuance of dividends in
order to pay interest on the subordinated debt issued in connection with the
Reorganization.
 
Payments to Borrower’s IC-DISC and captive insurance to be limited to amounts to
be mutually agreed upon in the definitive loan documentation.
Events of Default:
Limited to the following (subject to customary exceptions, thresholds and
baskets to be agreed upon):
 
 
A.
Payment default;
 
 
B.
Breach of representation or warranties;
 
 
C.
Violation of covenant(s);
 
 
D.
Cross default;
 
 
E.
Bankruptcy, insolvency;
 
 
F.
Material Judgments;
 
 
G.
ERISA Matters;
 
 
H.
Change in Control; and
 
 
I.
Invalidity of loan documentation or security interests.
 
Certain Definitions:
EBITDA means for any period, the net income of Borrower for such  period plus
the sum of the following (to the extent deducted in the computation of such net
income): (a) depreciation expense, (b) amortization expense, (c) interest
expense, (d) tax expense, provision for taxes and tax distributions and
dividends, (e) any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, permitted investment, acquisition,
disposition, recapitalization or incurrence of indebtedness permitted to be
incurred by the loan documents, (f) the amount of any restructuring charge or
reserve, integration cost or other business optimization expense or cost
associated with establishing new facilities, including any one-time costs
incurred in connection with acquisitions and costs related to the closure and/or
consolidation of facilities, (g) any other non-cash charges, write-downs,
expenses, losses or items reducing net income for such period including any
impairment charges or the impact of purchase accounting (excluding any such
non-cash charge, write-down or item to the extent it represents an accrual or
reserve for a cash expenditure for a future period) or other items classified by
the Borrower as special items, (h) non-cash compensation expense arising out of
the grant or exercise of stock options or other equity based compensation, (i)
commission paid by the Borrower or any of its subsidiaries to any IC-DISC that
is an affiliate of the Borrower, (j) other non-recurring expenses of the
Borrower and its subsidiaries reducing net income to be mutually agreed upon in
the definitive loan documentation, and (k) any amounts in respect of legal,
accounting and other fees, expenses and costs that are not capitalized and are
paid in conjunction with the negotiation and execution of the credit facilities
and the Reorganization.

 
 
Exh. A-3

--------------------------------------------------------------------------------

M&TBank
 

 
Net income will be defined as GAAP Net Income plus extraordinary losses minus
extraordinary gains.
 
 
Excluded Accounts means (i) petty cash and other deposit accounts of which the
aggregate average balance during any calendar month does not exceed $100,000,
and (ii) any other deposit account solely used for, (A) funding payroll or
segregating payroll taxes or funding other employee wage or benefit payments to
or for the benefit of the employees of the Borrower or any of its subsidiaries
in the ordinary course of business, which may be subject to an additional
limitation to be mutually agreed upon in the credit agreement, (B) segregating
401(k) contributions or contributions to an employee stock purchase plan,
(C) employee portion of funding for other employee health and benefit plans and
(D) funds required by law or any contractual obligation to be held in trust or
in escrow in connection with transactions to be mutually agreed upon in the
definitive loan documentation.
 
 
Excluded Assets means (i) any fee owned or leasehold real property (in each
case, other than "Material Real Properties" to be defined in a mutually
acceptable manner), provided Borrower has executed and delivered to Bank a
negative pledge agreement covering such excluded property or such excluded
property is subject to the negative pledge clause in the credit agreement, (ii)
[intentionally omitted], (iii) [intentionally omitted], (iv) licenses, state or
local franchises, charters and authorizations and any other assets to the extent
that the Bank may not validly possess a security interest therein under
applicable laws (including, without limitation, rules and regulations of any
governmental authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable law notwithstanding such
prohibition (it being understood that this clause (iv) is not intended to
exclude any account receivable owing by a governmental authority arising from
the sale of inventory), (v) any particular asset or right under contract, if the
pledge thereof or the security interest therein (A) is prohibited by applicable
law other than to the extent such prohibition is rendered ineffective under the
UCC or other applicable law notwithstanding such prohibition, or (B) to the
extent and for as long as it would violate the terms of any written agreement,
license or lease executed in the ordinary course of business or in accordance
with the terms and conditions of the Loan Documents with respect to such asset
or would give the other parties thereto the right to terminate, accelerate or
otherwise alter the rights or obligations of the Borrower or a subsidiary
thereof under such written agreement, license or lease with respect to such
asset (in each case, after giving effect to the relevant provisions of the UCC
or other applicable laws), (vi) [intentionally omitted], (vii) any permitted
agreement, lease, license or property subject to a purchase money security
interest or other similar arrangement to the extent the pledges thereof and
security interests therein are permitted by Bank under the loan documentation
for the Credit Facility and prohibited by such permitted agreement, lease,
license or purchase money arrangement, other than proceeds and receivables
thereof, except to the extent the pledge of such permitted agreement, lease,
license or property is expressly deemed effective under the UCC or other
applicable law or principle of equity notwithstanding such prohibition, (viii)
[intentionally omitted], (ix) Excluded Accounts, (x) any intent-to-use trademark
application prior to the filing of a "Statement of Use" or "Amendment to Allege
Use" with respect thereto, to the extent, if any, that and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal Law, (xi) particular assets if and for so long as, in the
reasonable judgment of the Bank in consultation with the Borrower, the cost of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance, surveys, abstracts or appraisals in respect of such
assets exceed the practical benefits to be obtained by the lenders therefrom,
(xii) any assets of a foreign subsidiary and, in the case of the equity of any
foreign subsidiary, limited to 65% of the voting capital stock of any first tier
foreign subsidiary, and (xiii) other exceptions to be mutually agreed upon in
the definitive loan documentation for the Credit Facility.  Notwithstanding
anything to the contrary, Excluded Assets shall not include (A) any cash
proceeds of any Excluded Assets referred to above (except to the extend such
cash proceeds are deposited in an Excluded Account in accordance with the terms
and conditions of such definition), or (B) any noncash proceeds, substitutions
or replacements of any Excluded Assets referred to above (unless such noncash
proceeds, substitutions or replacements would independently constitute Excluded
Assets referred to in clauses (i) through (xiii)).
 
It is understood and agreed that the Borrower and its subsidiaries shall not be
required (a) to take additional action to perfect any security interest of the
Bank in motor vehicles and other assets subject to certificates of title except
to the value of all such motor vehicles and other assets exceeds a threshold to
be mutually agreed upon, or (b) to transfer any letter of credit or take
additional action to perfect the Bank's security interest in any letter of
credit rights in each case except to the extent that an Event of Default has
occurred and is continuing.


Exh. A-4